 


114 HR 2294 IH: Honor Guardsmen and Reservists Act
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2294 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2015 
Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to make memorial headstones and markers available for purchase on behalf of members of reserve components who performed inactive duty training or active duty for training but did not serve on active duty. 
 
 
1.Short titleThis Act may be cited as the Honor Guardsmen and Reservists Act. 2.Availability for purchase of Department of Veterans Affairs memorial headstones and markers for members of reserve components who performed certain trainingSection 2306 of title 38, United States Code, is amended by adding at the end the following new subsection:

(i)
(1)The Secretary shall make available for purchase a memorial headstone or marker for the marked or unmarked grave of an individual described in paragraph (2) or for the purpose of commemorating such an individual whose remains are unavailable. (2)An individual described in this paragraph is an individual who—
(A)as a member of a reserve component performed inactive duty training or active duty for training, but did not serve on active duty; and (B)is not otherwise ineligible for a memorial headstone or marker on account of the nature of the individual’s separation from the Armed Forces or other cause.. 
 
